Citation Nr: 0811313	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-30 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
February 1975 and from April 1976 to April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO decision, which denied 
the veteran's claim of entitlement to a rating in excess of 
40 percent for Crohn's disease.  The Board previously 
remanded the veteran's claim for additional development in 
both November 2005 and March 2007.  The appeal returns now 
for appellate consideration.

The veteran testified before the undersigned at a June 2005 
hearing at the RO.  A transcript has been associated with the 
file.

The RO should seek clarification from the veteran regarding 
whether he is interested in claiming secondary service 
connection for anger, depression, anxiety, weight gain, 
sexual side effects, leg cramps and sleep difficulties, or 
whether he is asserting entitlement to an increased rating 
regarding his service-connected disabilities (other than 
Crohn's disease).


FINDING OF FACT

Throughout the appeal period, the veteran's Crohn's disease 
was not productive of severe ulcerative colitis, with 
numerous attacks per year and malnutrition, and it does not 
markedly interfere with absorption and nutrition; there is no 
material weight loss or severe impairment of health.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
Crohn's disease have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.114, Diagnostic Codes (DC) 
7323, 7328, and 7329 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2002 fully satisfied the duty to 
notify provisions for elements 2, 3, and 4.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Pelegrini II.  In order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 
       
(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 
       
(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 
       
(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 21 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a February 2002 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  The Board finds that the first element is 
satisfied.  See Vazquez-Flores.

As to the second element, the Board notes that the veteran is 
service-connected for Crohn's disease.  As will be discussed 
below, the veteran's Crohn's disease has been rated by 
analogy under DCs 7323, 7328, and 7329.  38 C.F.R. § 4.114 
(2007). 

The Board notes that, with respect to Crohn's disease, there 
is no single measurement that is required to establish a 
higher rating.  Although the veteran was not specifically 
notified of the various rating criteria in a VCAA notice 
letter, the Board finds that this error was non-prejudicial 
for the following reasons.  First, the veteran was notified 
of all the criteria for establishing an increased rating for 
Crohn's disease in a July 2003 statement of the case (SOC), 
he was given additional time to respond, and a subsequent 
supplemental statement of the case (SSOC) was issued in 
February 2005.  Furthermore, the veteran has been given 
multiple VA examinations and been exposed to testing 
procedures on multiple occasions.  In addition, the veteran 
and his representative have shown actual knowledge of the 
applicable ratings criteria, at a June 2005 Travel Board 
hearing and elsewhere, when they argued that additional 
Diagnostic Codes should be applied to rate the veteran's 
Crohn's disease.  The Board thus finds that no more specific 
notice is required of VA and that any error in not providing 
the specific rating criteria is harmless.  See Vazquez-
Flores.

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.  

As to the fourth element, the February 2002 letter did 
provide notice of the types of evidence, both lay and 
medical, that could be submitted in support of his claim.  
The Board finds that the fourth element of Vazquez-Flores is 
satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

The Board notes that the veteran was informed of disability 
rating and effective date matters in a June 2007 letter.  
Thereafter, the veteran's claim was readjudicated in a 
January 2008 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim. 

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  In this case, the 
veteran was afforded an appropriate VA examination to 
determine the current state of his Crohn's disease in January 
2006 and May 2007.  VA has thus fulfilled its duty to assist 
in this regard.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

II.  Increased Rating

The veteran contends that his service-connected Crohn's 
disease, for which he underwent an ileocolectomy with 
iliotransverse colostomy in October 1983, warrants a higher 
rating than the currently assigned 40 percent.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19th, 2007).

The veteran's Crohn's disease is currently rated as 40 
percent disabling pursuant to the rating criteria found in 38 
C.F.R. Part 4, DCs 7323 and 7329.  In addition, the veteran 
contends that the ratings criteria of DC 7328 should also be 
considered.  The Board notes that a specific Diagnostic Code 
in the VA Rating Schedule does not exist for Crohn's disease.  
As such, the veteran's disability has been rated by analogy.  
Unlisted conditions are rated by analogy to a listed 
condition with similarly affected functions, anatomical 
localization, and symptomatology.  38 C.F.R. § 4.20 (2007).  
To afford the veteran every possible consideration, the Board 
will discuss all the aforementioned Diagnostic Codes.

Diagnostic Code 7323 provides ratings for ulcerative colitis.  
Moderate ulcerative colitis, with infrequent exacerbations, 
is rated 10 percent disabling.  Moderately severe ulcerative 
colitis, with frequent exacerbations, is rated 30 percent 
disabling.  Severe ulcerative colitis, with numerous attacks 
a year and malnutrition, the health only fair during 
remissions, is rated 60 percent disabling.  Pronounced 
ulcerative colitis, resulting in marked malnutrition, anemia, 
and general debility, or with serious complications such as 
liver abscess, is rated 100 percent disabling.  38 C.F.R. § 
4.114. 

Diagnostic Code 7328 provides ratings for resection of the 
small intestine.  Resection of the small intestine that is 
symptomatic with diarrhea, anemia and inability to gain 
weight is rated 20 percent disabling.  Resection of the small 
intestine with definite interference with absorption and 
nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss, is rated 40 percent disabling.  Resection of the small 
intestine with marked interference with absorption and 
nutrition, manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss, is rated 60 percent disabling.  38 
C.F.R. § 4.114. 

Diagnostic Code 7329 provides ratings for resection of the 
large intestine.  Resection of the large intestine with 
slight symptoms is rated 10 percent disabling.  Resection of 
the large intestine with moderate symptoms is rated 20 
percent disabling.  Resection of the large intestine with 
severe symptoms, objectively supported by examination 
findings, is rated 40 percent disabling.  Id.  The Board 
notes that the veteran is already in receipt of the maximum 
rating available under DC 7329.

In addition, the Board notes that ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
rating will be assigned under the Diagnostic Code that 
reflects the predominant disability picture, with elevation 
to the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114. 

Private medical records from 2001 show that the veteran was 
suffering from periodic exacerbations of his Crohn's disease 
and had previous episodes of intestinal obstruction over the 
previous year.

VA treatment records from 2001 and 2002 show that the veteran 
had been using high-dose prednisone to control his symptoms, 
and he was informed of alternative treatments, including 
infliximab and surgery.

In March 2002, the veteran was afforded a VA examination, 
which did not include a review of the claims file.  Upon 
examination, the veteran's abdomen was nontender and 
nondistended, with normal bowel sounds and no palpable 
organomegaly or masses.  Rectal examination showed good 
sphincter tone, no masses, and no prostate nodules.  Stool 
was hemoccult-positive on small amount of specimen.  The 
examiner noted further that the veteran's Crohn's disease had 
been more difficult to control over the last couple of years, 
although high doses of prednisone, immunosuppressants, and 
Questran effectively controlled the veteran's symptoms.

Private outpatient treatment records from 2005 show that the 
veteran had an unremarkable small bowel, except for residual 
smoothening and narrowing of the small bowel to colon 
anastomosis.  A colonic biopsy showed normal villous 
architecture without increased inflammatory cells, 
granulomata, or other evidence of inflammatory bowel disease.  
These treatment records also show that the veteran's Crohn's 
disease was being treated with prednisone, azathioprine, B12, 
and various other medications.

The veteran was afforded another VA examination in January 
2006, which included a review of the claims folder.  The 
examiner noted that the veteran had undergone a partial bowel 
resection of the terminal ilium and ascending colon, and the 
veteran had last seen his gastroenterologist in August 2005.  
The examiner further noted that the veteran's last small 
bowel biopsies, performed in February 2004, were normal and 
that the veteran had had no hospitalizations in the previous 
year.  The examiner also noted that, in May 2005, the veteran 
had a normal chem-7 panel and normal liver function tests, 
and in August 2005 he had a normal complete blood count with 
no evidence of anemia.  The veteran reported three to four 
flareups of his Crohn's disease per year, which consisted of 
back pain, bloating, nausea, emesis, and explosive stools.  
The veteran reported having two to three stools per day, 
without blood, in between flareups.  The veteran was being 
maintained on potassium replacement and vitamin B12 shots 
once a week.  There was no history of fistulas, abscesses, or 
severe infections.  The veteran had not missed significant 
work due to gastrointestinal symptoms.  Upon examination, the 
examiner noted that the veteran had not had significant 
weight loss, and his abdomen produced normoactive bowel 
sounds without hepatosplenomegaly or masses.  Lab tests 
showed a normal chem-7 panel, including potassium and 
albumin.  There was no anemia.  The examiner's diagnosis was 
Crohn's disease with chronic loose stools and three to four 
attacks per year which are managed at home.  The examiner 
stated that the patient had no severe attacks, no 
hospitalizations, no anemia, no malnutrition, no severe 
malabsorption, and no significant weight loss related to his 
symptoms.

Private medical records from January and February 2007 reveal 
that the veteran was admitted to the emergency room with 
voluminous intestinal bleeding and lightheadedness.  Upon 
examination, the veteran's abdomen was soft and nontender, 
and his bowel sounds were normal.  The examiner's assessment 
was that the veteran was suffering from a colonic bleed, 
which had abated.  The examiner further noted that veteran's 
colonic bleed may have coincided with his history of Crohn's 
disease, but that the possibility of diverticular bleeding, 
ischemic enteropathy, or other causes could not be excluded.  
No active Crohn's disease was found.  The veteran was then 
scheduled for a colonoscopy to identify a bleeding source.  A 
lower endoscopy revealed that the veteran had a Crohn's ulcer 
at the anastomosis site in his large bowel from the site of a 
previous surgery.  He was placed on steroids and had no 
further bleeding.  The veteran had low potassium and was 
supplemented accordingly before being discharged from the 
hospital.

In April 2007, the veteran was again afforded a VA 
examination.  The examiner noted the veteran's medical 
history, including his history of medications, and the 
veteran reported having had only two flare-ups of Crohn's 
disease in the previous year.  The veteran also reported 
having about six bowel movements a day, without melena or 
hematochezia, and that his Crohn's disease was being 
controlled fairly well with prednisone and azathioprine.  
Upon examination, the veteran's abdomen was nontender and 
nondistended with normal bowel sounds.  There was no palpable 
organomegaly or masses.  A rectal examination revealed good 
sphincter tone, no masses, and no prostate nodules.  A stool 
hemoccult was negative.  In addition, there was no evidence 
of malnutrition or marked interference with absorption or 
nutrition.  There was no evidence that the veteran had ever 
had any liver abscesses.  The examiner did note that the 
veteran had some mild anemia in 2006 which was related to his 
ulceration and gastrointestinal bleeding, but a subsequent 
CBC conducted in February 2007 showed that his hemoglobin was 
back to normal.  In addition, the examiner found that the 
veteran had no general debility and no severe impairment of 
health due to Crohn's disease.  The examiner conducted a 
chem-7 panel and CBC, which were both normal except for a 
glucose reading of 120.

In sum, the Board finds that the veteran's Crohn's disease is 
not productive of a higher rating under any of the applicable 
diagnostic codes.  His Crohn's disease is not analagous to 
severe ulcerative colitis, with numerous attacks per year and 
malnutrition, with health only fair during remissions.  See 
38 C.F.R. § 4.114, DC 7323.  Rather, the medical evidence 
shows only one recent episode, in January 2007, in which the 
veteran suffered ulceration at the anastomosis site of his 
large bowel.  That episode was effectively relieved with 
steroid usage.  Furthermore, the evidence, as a whole, shows 
that his Crohn's disease flares up no more than about four 
times per year, during which he experiences pain, bloating, 
nausea, and explosive stools.  Id.  He has not, however, 
missed significant work due to his condition.  The veteran's 
Crohn's disease does not markedly interfere with absorption 
and nutrition as is required for a  higher rating under DC 
7328.  Although the veteran supplements his diet with 
potassium and B12, there is no evidence that he has at any 
point suffered from malnutrition or malabsorption.  See 
38 C.F.R. § 4.114, DC 7328.  The evidence also shows that the 
veteran has not had any other severe medical impairment due 
to his Crohn's disease, such as liver abscesses or 
significant weight loss.  Although the veteran was found to 
have some mild anemia in 2006, subsequent CBCs and chem-7 
panels have consistently showed readings at or near normal 
for all fields tested.  Consequently, the Board concludes 
that an increased rating for the veteran's Crohn's disease is 
not warranted.

The record contains no evidence showing the veteran entitled 
to a higher rating at any point since the effective date of 
service connection; therefore no staged ratings are 
appropriate.  See Fenderson and Hart, supra.  

A review of the record also reveals that the RO considered 
and apparently declined to refer the evaluation of the 
veteran's Crohn's disease to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The Board notes that 
the medical evidence, including a January 2006 VA examination 
report, reflects that the veteran has not missed significant 
work due to his gastrointestinal symptoms.  In this case, the 
veteran does not have any symptoms from Crohn's disease that 
are unusual or different from those contemplated by the 
schedular criteria.  Taking all of these factors into 
account, the Board does not find that the veteran's claim 
warrants extraschedular consideration.  See Id.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
See Gilbert, supra.



ORDER

Entitlement to a rating in excess of 40 percent for Crohn's 
disease is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


